Exhibit 10.61

AWARD AGREEMENT

This Award Agreement (this “Agreement”), is made effective as of [●], between
Teva Pharmaceutical Industries Limited (the “Company”) and [●]
(the “Participant”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned thereto in the Company’s 2015 Long-Term
Equity-Based Incentive Plan (the “Plan”).

Pursuant to Sections 5 and 8 of the Plan, the Company hereby grants to the
Participant as of the Grant Date (as defined below) the number of Options and
Performance Share Units (“PSUs”) (Options and PSUs are collectively and
individually referred to herein as “Awards”) set forth below, subject to the
terms and conditions contained herein and in the appendices attached hereto, as
well as the terms and conditions of the Plan, which are incorporated herein in
their entirety.

 

Total Fair Value of Award:    $[●] Fair Value of each Option:    $[●] Fair Value
of each PSU:    $[●] Options Granted:    [●], which represents approximately
fifty percent (50%) of the Total Fair Value of Award divided by the Fair Value
of each Option, calculated as follows: the difference between (x) the Total Fair
Value of Award and (y) the product of (i) the Fair Value of each PSU and
(ii) the Target Number of PSUs Granted, divided by the Fair Value of each
Option, and the result is rounded up to the nearest whole number. Target Number
of PSUs Granted:   

[●], which represents approximately fifty percent (50%) of the Total Fair Value
of Award divided by the Fair Value of each PSU rounded down to the nearest whole
number.

 

The Target Number of PSUs Granted represents the number of PSUs that would be
earned, subject to vesting, if the Company were to achieve the target level of
the PSU Performance Objectives during the PSU Performance Period. The number of
PSUs earned, if any, is subject to increase or decrease based on the Company’s
actual achievement of the PSU Performance Objectives during the PSU Performance
Period and may range from zero to one hundred fifty percent (0% to 150%) of the
Target Number of PSUs Granted.

Grant Date:    [●]

Vesting of First

Third ( 1⁄3) of

Options Granted:

   Second Anniversary of the Grant Date.



--------------------------------------------------------------------------------

Vesting of Second

Third ( 1⁄3) of

Options Granted:

   Third Anniversary of the Grant Date.

Vesting of the

Balance of Options Granted:

   Fourth Anniversary of the Grant Date.

Option Exercise

Price:

   $[●], the Fair Market Value per Share on the Grant Date.

Option Expiration

Date:

   Tenth Anniversary of the Grant Date. PSU Performance Period:    12:00 A.M.,
January 1, [●] - 12:00 A.M., January 1, [●]. PSU Performance Objectives:   

•  Operating Profit Performance Objective - Achievement of non-GAAP operating
profit target for the PSU Performance Period. The non-GAAP operating profit
target will be cumulative for the PSU Performance Period and will include the
non-GAAP operating profit target for 2016 that will be approved by the Board and
communicated to the Participant following such approval, as well as the non-GAAP
operating profit targets for 2017 and 2018, which will be based on the 2017-2018
LRP that will be approved by the Board and communicated to the Participant
following such approval. For purposes hereof, “non-GAAP operating profit” is
defined as non-GAAP operating profit as reported in the Company’s audited
financial statements, subject to adjustment for currency fluctuations; and

 

•  Net Revenue Performance Objective - Achievement of net revenue target for the
PSU Performance Period. The net revenue target will be cumulative for the PSU
Performance Period and will include the net revenue target for 2016 that will be
approved by the Board and communicated to the Participant following such
approval, as well as the net revenue targets for 2017 and 2018, which will be
based on the 2017-2018 LRP that will be approved by the Board and communicated
to the Participant following such approval. For purposes hereof, “net revenue”
is defined as net revenue as reported in the Company’s audited financial
statements, subject to adjustment for currency fluctuations;

 

such that the arithmetic mean of the percentage of achievement of the Operating
Profit Performance Objective and the percentage of achievement of the Net
Revenue Performance Objective shall equal the percentage of achievement of the
PSU Performance Objectives.

 

- 2 -



--------------------------------------------------------------------------------

   The number of PSUs earned, if any, subject to vesting (“Earned PSUs”), will
be determined based on the achievement of the PSU Performance Objectives for the
PSU Performance Period, in accordance with the following table:

 

 

Earned PSUs:

 

Achievement Level

   Percentage
Achievement
of PSU
Performance
Objectives     Applicable
Earning
Percentage    

Below Threshold

     <90 %      0 %   

Threshold

     90 %      0 %   

Target

     100 %      100 %   

Maximum

     120 %      150 %   

Above Maximum

     >120 %      150 % 

 

  

Linear interpolation shall be used to determine the Applicable Earning
Percentage between Achievement Levels. The number of Earned PSUs shall be
determined by multiplying the Target Number of PSUs Granted by the Applicable
Earning Percentage.

 

Any PSUs that do not become Earned PSUs based on performance during the PSUs
Performance Period shall not be eligible to vest pursuant to this Agreement and
shall immediately be forfeited to the Company for no consideration upon
expiration of the PSU Performance Period.

Vesting of PSUs:    Third Anniversary of the Grant Date. Settlement of Vested,
Earned PSUs:    Upon vesting, Earned PSUs shall be settled by delivering one
Share for each Earned PSU that vested as soon as practicable following the
vesting date.

 

- 3 -



--------------------------------------------------------------------------------

1. Options.

(A)    Grant of Options. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the number of Options as set forth in the
table above to purchase an equal number of Shares.

(B)    No Obligation to Exercise Options. The grant and acceptance of Options
pursuant to this Agreement do not impose any obligation on the Participant to
exercise them.

 

2. Performance Share Units.

(A)    Grant of PSUs. As set forth above, the Company hereby grants to the
Participant, as of the Grant Date, the Target Number of PSUs Granted as set
forth in the table above.

(B)    No Issuance at Grant. No Shares shall be issued or delivered to the
Participant at the time the PSUs are granted.

(C)    Determination of the Earned PSUs. The Human Resources and Compensation
Committee (the “Committee”) and the Board shall have the sole authority to
determine the level of achievement of the PSU Performance Objectives and to
calculate the number of Earned PSUs, and shall do so as soon as practicable
following the completion of the PSU Performance Period as set forth in the table
above.

(D)    Adjustment of PSU Performance Objectives. The Committee and the Board
shall have the discretion to adjust (increase or decrease) the PSU Performance
Objectives and their relative weights as set forth in the table above if one or
more of the following items of gain, loss, profit or expense, having a material
impact on the PSU Performance Objectives, is: (i) determined to be
extraordinary, unusual or non-recurring in nature; (ii) related to changes in
accounting principles under GAAP or tax laws; (iii) related to currency
fluctuations; (iv) related to productivity initiatives or new business
initiatives; (v) related to discontinued operations that do not qualify as a
segment of business under GAAP; or (vi) attributable to the business operations
or assets of any entity acquired or licensed by the Company during the fiscal
year, to the extent the Committee or the Board, as applicable, determines that
the adjustment is necessary or advisable to preserve the intended incentives and
benefits of the PSUs or if such adjustments were reflected in the Company’s
public non-GAAP financial results.

 

3. Other Provisions.

(A)    Vesting. The Awards granted hereunder shall vest and become exercisable
or settle, as the case may be, as set forth in the table above.

(B)    Termination of Employment. In addition to the provisions of the Plan
related to the treatment of Options and Performance Awards upon Termination, as
applicable, the Company’s Qualifying Retirement and Qualifying Termination
Policy as in effect on the Grant Date is incorporated herein by reference and
made a part hereof.

(C)    Withholding. The Company or the Employer, or a third party holding Awards
on behalf of the Participant, shall have the right to make all payments or
distributions pursuant to

 

- 4 -



--------------------------------------------------------------------------------

this Agreement to the Participant net of any applicable taxes, fees or other
required deductions, such as, but not limited to, income taxes, capital gains
taxes, social security premiums, and custody fees, trustee charges, fees for
exercise and/or transfer of any Award or its underlying Share payable by the
Participant or required to be paid or withheld as a result of the exercise of an
Option, the settlement of a PSU, the delivery of a Share or its transfer, and
any other event occurring pursuant to the Plan or this Agreement, that
necessitates the withholding of income, employment or capital gains taxes or any
other required deductions or payments (hereinafter referred to as “Taxes”). The
Company or the Employer, may withhold from wages or other amounts payable to the
Participant such Taxes as may be required by law or otherwise payable by the
Participant, or to otherwise require the Participant to pay such Taxes.

(D)    Other Effective Documents; Other Agreements. The terms and provisions of
the Plan are incorporated herein by reference and made a part hereof. In case of
contradiction between the terms of this Agreement and/or its appendices and/or
the Plan, it is agreed that the terms of the Plan shall prevail over the terms
of this Agreement and any appendix, and that the terms of any appendix shall
prevail over the terms of this Agreement. The Participant agrees to (i) execute
and become a party to the agreements set forth in any appendix attached hereto,
and (ii) the terms of an Award administration framework agreement and its terms
and conditions, as may be set forth in an appendix or as requested by the
Company or the Employer in the future, and shall also agree to such agreement in
writing.

(E)    Clawback/Recoupment Policy. By signing this Agreement, the Participant
grants the Employer a power of attorney to deduct from any payments due to the
Participant by the Employer, any amounts owed by him under Section 21(e) of the
Plan, in accordance with applicable law.

(F)    Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties hereto.

(G)    Governing Law. This Agreement (including, for the avoidance of doubt, any
appendices attached hereto) shall be construed and interpreted in accordance
with the local laws of country where the Participant is or was last employed by
the Employer without giving effect to the principles of the conflicts of laws
thereof.

(H)    Entire Agreement; Modification. This Agreement (together with any
appendices attached hereto) and the Plan constitute the entire agreement between
the parties relative to the subject matter hereof, and supersede all proposals,
written or oral, and all other communications between the parties relating to
the subject matter of this Agreement. This Agreement may be modified, amended,
or rescinded only by a written agreement executed by both parties.

(I)    Counterparts; Electronic Signature. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Signature of this
Agreement, unless otherwise stipulated in any appendix, may be by electronic or
digital means.

I acknowledge that I have read this Agreement and all appendices and I

 

LOGO [g529462dsp40.jpg]

 

- 5 -